

THIRD AMENDMENT TO LOAN AGREEMENT
 
    This Third Amendment dated as of August 27, 2010, by and between The
PrivateBank and Trust Company (“Lender”), and Advanced Photonix, Inc.
(“Borrower”).
 
RECITALS
 
     A. The Lender and Borrower entered into that certain Loan Agreement dated
September 25, 2008, as amended by two amendments (the “Agreement”). Capitalized
terms not defined herein shall have the meanings ascribed to them in the
Agreement.
 
     B. Lender and Borrower desire to amend the Agreement as set forth below.
 
NOW, THEREFORE, Lender and Borrower agree as follows:
 
1. Section 6.28 of the Account is amended to read as follows:
 
     “6.28 Picometrix Debt. Borrower shall not and shall cause its Subsidiaries
not to make any payment with respect to the existing indebtedness owed to the
former shareholders of Picometrix (“Picometrix Debt”) unless (a) Borrower is in
pro forma compliance with all financial covenants under this Agreement both
before and after giving effect to such payment (b) no Event of Default (or event
which with the giving of notice or the passage of time or both would constitute
an Event of Default) has occurred and is continuing and (c) Borrower shall have
provided to the Lender at least thirty (30) days prior written notice that the
payment is to be made with respect to the Picometrix Debt. At least ten (10)
days prior to making any such payment, Borrower shall provide to Lender a
covenant compliance certificate giving pro forma effect to such payment.
Borrower shall not use more than seventy five percent (75%) of the proceeds of
the issuance of any equity interests to make payments with respect to the
Picometrix Debt.”
 
     2. Paragraph 11 of the Second Amendment to Loan Agreement dated June 25,
2010 between Borrower and Bank (“Second Amendment”) is amended to read as
follows:
 
     “11. Borrower agrees to provide to Lender on or before December 1, 2010
evidence satisfactory to Lender that the documents related to the Picometrix
Debt have been amended to provide that the required December 1, 2010 principal
payment and maturity date of the Picometrix Debt have been deferred until at
least April 1, 2011. Failure to comply with the provisions of this paragraph
shall be an Event of Default under the Agreement.”
 
1
 

--------------------------------------------------------------------------------



     3. Borrower violated the provisions of paragraph 11 of the Second Amendment
between Borrower and Bank (the “Undertaking Violation”). The Lender hereby
waives any event of default under the Agreement resulting from the Undertaking
Violation. This waiver shall not be deemed to amend or alter in any respect the
terms and conditions of the Agreement or any of the other loan documents, or to
constitute a waiver or release by the Lender of any right, remedy or event of
default under the Agreement or any of the other loan documents, except to the
extent expressly set forth above. Furthermore, this waiver shall not affect in
any manner whatsoever any rights or remedies of the Lender with respect to any
other non-compliance by the Borrower with the Agreement or the other loan
documents whether in the nature of an event of default or otherwise, and whether
now in existence or subsequently arising.
 
     4. Borrower will reimburse the Lender for all costs and expenses, including
reasonable attorneys’ fees, incurred by the Lender in connection with the
preparation of this Amendment and the documents, instruments and agreements
executed in connection herewith.
 
     5. Borrower hereby represents and warrants that, after giving effect to the
amendment and waiver contained herein, (a) execution, delivery and performance
of this Amendment and any other documents and instruments required under this
Amendment or the Agreement are within Borrower’s powers, have been duly
authorized, are not in contravention of law or the terms of Borrower’s Articles
of Incorporation or Bylaws, and do not require the consent or approval of any
governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the continuing
representations, warranties and covenants of Borrower set forth in Section 5 of
the Agreement and any other documents, instruments or agreements executed in
connection therewith, are true and correct on and as of the date hereof with the
same force and effect as if made on and as of the date hereof; and (c) no event
of default, or condition or event which, with the giving of notice or the
running of time, or both, would constitute an event of default under the
Agreement, has occurred and is continuing as of the date hereof.
 
     6. BORROWER WAIVES, DISCHARGES, AND FOREVER RELEASES LENDER, LENDER’S
EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS, STOCKHOLDERS, AND THEIR SUCCESSORS
AND ASSIGNS, FROM AND OF ANY AND ALL CLAIMS, CAUSES OF ACTION, ALLEGATIONS OR
ASSERTIONS THAT BORROWER HAS OR MAY HAVE HAD AT ANY TIME UP THROUGH AND
INCLUDING THE DATE OF THIS AMENDMENT, AGAINST ANY OR ALL OF THE FOREGOING,
REGARDLESS OF WHETHER ANY SUCH CLAIMS, CAUSES OF ACTION, ALLEGATIONS OR
ASSERTIONS ARE KNOWN TO COMPANIES OR WHETHER ANY SUCH CLAIMS, CAUSES OF ACTION,
ALLEGATIONS OR ASSERTIONS AROSE AS RESULT OF LENDER’S ACTIONS OR OMISSIONS IN
CONNECTION WITH THE AGREEMENT OR ANY OTHER DOCUMENTS, INSTRUMENTS OR AGREEMENTS
IN CONNECTION THEREWITH, OR ANY AMENDMENTS, EXTENSIONS OR MODIFICATIONS THERETO,
OR BANK’S ADMINISTRATION OF THE DEBT UNDER THE AGREEMENT OR OTHERWISE.
 
     7. This Amendment shall be effective upon (a) the execution by Borrower and
Lender of this Amendment and (b) execution by the Guarantors of the attached
Affirmation of Guaranty.
 
2
 

--------------------------------------------------------------------------------



      8. Except as modified hereby, all of the terms and conditions of the
Agreement shall remain in full force and effect.
 
      9. This Amendment may be executed and acknowledged in counterparts, each
of which shall constitute an original and all of which shall together constitute
one and the same Amendment.
 

THE PRIVATEBANK AND TRUST ADVANCED PHOTONIX, INC. COMPANY         By:         
By:           Eric Haege         Richard Kurtz Its:       Associate Managing
Director   Its:   President


3
 

--------------------------------------------------------------------------------



AFFIRMATION OF GUARANTY
 
     The undersigned acknowledge the foregoing Third Amendment to Loan
Agreement, and ratify and confirm their obligations under their Guaranty of
Borrower’s obligations to the Lender and acknowledge that the Guaranty remains
in full force and effect in accordance with its terms subject to no setoff,
defense or counterclaim.
 

August 27, 2010 SILICON SENSORS, INC.           By:               Richard Kurtz 
  Its:    President            PICOMETRIX LLC           By:               
Richard Kurtz    Its:    President 


--------------------------------------------------------------------------------